Citation Nr: 0704574	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  98-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
calf muscle injury, including as the result of an undiagnosed 
illness.  

2.	Entitlement to service connection for paresthesia of the 
legs, back and feet, including as the result of an 
undiagnosed illness.  

3.	Entitlement to service connection for hematuria, including 
as the result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in October 2000 and 
December 2003.  


FINDINGS OF FACT

1.	The residuals of a calf muscle injury were not evident 
during service or until many years thereafter and are not 
shown to have been caused by any in-service event, including 
as the result of an undiagnosed illness.  He sustained a 
post-service injury to the right calf at work.

2.	Paresthesia of the legs, back and feet were not evident 
during service or until many years thereafter and are not 
shown to have been caused by any in-service event, including 
as the result of an undiagnosed illness.

3.	Hematuria was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event, including as the result of an undiagnosed 
illness.




CONCLUSION OF LAW

1.	The residuals of a calf muscle injury were neither 
incurred in nor aggravated by service, and may not be so 
presumed. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).

2.	Paresthesia of the legs, back and feet were neither 
incurred in nor aggravated by service, and may not be so 
presumed. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).

3.	Hematuria was neither incurred in nor aggravated by 
service, and may not be so presumed. 38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in March 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim(s) for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for various 
disabilities, which he believes are the result of his service 
in the Persian Gulf during 1991.  Service connection may be 
established for a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
not later than December 31, 2011, and which by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1). In the case of claims based 
on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.117, unlike those for "direct service connection," there is 
no requirement that there be competent evidence of a nexus 
between the claimed illness and service. Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004). Further, lay persons 
are competent to report objective signs of illness. Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification. To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3). 
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. §3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1). The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. §3.317(d)(2).

The Board has reviewed all of the evidence of record, which 
includes service medical records, VA compensation 
examinations and records of private and VA treatment dated 
from as early as 1994 to April 2005.  After careful 
evaluation, it is found that service connection for the 
veteran's various claimed disabilities is not warranted.  In 
this regard, it is noted that review of the service medical 
records shows that the veteran did not manifest any 
disability of the calf muscles; paresthesia of the legs, back 
or feet; or hematuria while he was on active duty.  Following 
service, the veteran was afforded VA compensation 
examinations in December 1991 and June 1995, which showed no 
pertinent abnormality.  The latter examination included an 
assessment of a history of an injury of the lumbar spine, 
without current objective residuals or neurologic deficit.  
Hematuria is demonstrated in VA medical records dating from 
the mid-1990's, without any medical opinion indicating that 
this disorder may have been related to service.  It is also 
noted that he had trauma to the right calf in 1994 on the 
job.  It is important to note that, unlike disabilities 
manifested by joint pain, muscle pain or neurological signs 
or symptoms, hematuria is not one of those symptoms for which 
service connection may be presumed on the basis of 
undiagnosed illness in veteran's who served in the Persian 
Gulf.  

The veteran was afforded a March 2002 VA compensation 
examination for the purpose of determining whether his 
claimed disabilities may be related to his service in the 
Persian Gulf.  At that time, the assessment was that the 
etiology of the veteran's paresthesias and myalgias, 
including calf pain with exertion, as well as the possible 
association of hematuria was uncertain.  It was, however, at 
least as likely as not that the current symptoms did not 
relate to any unrecognized exposure of more than 10 years ago 
in the Gulf.  The symptoms were also not consistent with 
sickle cell anemia, of which he was a trait carrier.  
Further, there were no objective signs of neurologic 
involvement, although this could not be excluded.  The 
veteran was scheduled for nerve conduction velocity and 
electromyography testing to be performed in April 2002, but 
cancelled the scheduled appointment.  

In January 2006, the veteran's medical records were 
completely reviewed to obtain medical opinions regarding his 
claimed disabilities.  At that time, the examiner indicated 
that the veteran's complaints of calf myalgias were not 
likely related to military service or due to any injury 
sustained at that time and were not due to an undiagnosed 
illness.  Regarding the paresthesias of the legs, back and 
feet, these were found to be associated with minor weakness 
in the left interosseous muscles of the hand and subjective 
sensory loss over the right toe.  This could be consistent 
with C5 and C8 radiculopathies or, less likely a partial 
upper and lower brachial plexus injuries.  It was unlikely 
that this was related to military service, as there was no 
indication of injury, and it was unlikely to be due to an 
undiagnosed illness.  The veteran's hematuria was found to 
possibly be due to a renal calculus found on CT scan in 
January 2005 and it was well established that cocaine can be 
associated with recurrent hematuria.  (There is a positive 
history for cocaine use in the file.)  It was therefore, 
unlikely that the hematuria was related to an unrecognized 
systemic neurologic condition relevant to the veteran's 
military service.  

Thus, the only medical opinions of record are to the effect 
that the veteran's claimed disabilities are not likely to be 
related to his service in the Persian Gulf.  While the veteran 
has given sworn testimony to the effect that he believes that 
there is a relationship between service and his claimed 
disabilities, it is noted that he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Under these circumstances, the claims must 
be denied.  


ORDER

Service connection for the residuals of a calf muscle injury, 
including as the result of an undiagnosed illness, is denied.  
Service connection for paresthesia of the legs, back and 
feet, including as the result of an undiagnosed illness, is 
denied.  Service connection for hematuria, including as the 
result of an undiagnosed illness, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


